United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3870
                         ___________________________

                             United States of America

                                      Plaintiff - Appellant

                                         v.

         Maurice Antonio Owen, also known as Maurice Antonio Parham

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: May 13, 2022
                           Re-Submitted: July 29, 2022
                             Filed: October 19, 2022
                                   [Published]
                                 ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________

PER CURIAM.

      Maurice Owen twice pleaded guilty to selling cocaine in Minnesota. The
question for us is whether these convictions count as “serious drug offense[s]” under
the Armed Career Criminal Act. 18 U.S.C. § 924(e)(1). The district court 1
concluded that the answer was no because state law criminalizes the sale of drugs
that the federal controlled-substance schedules do not. We agree, so we affirm.

                                           I.

       The Armed Career Criminal Act (ACCA) sets a fifteen-year minimum
sentence for anyone who possesses a firearm as a felon and has “three previous
convictions . . . for a violent felony or a serious drug offense.” 18 U.S.C.
§ 924(e)(1). To determine whether a prior conviction counts, we look only at “the
legal definition of [the] crime, not [the defendant’s] actual acts.” United States v.
Schneider, 905 F.3d 1088, 1090 (8th Cir. 2018); see Shular v. United States, 140
S. Ct. 779, 783 (2020). If the state’s definition of the crime “sweeps more broadly,
or punishes more conduct than the federal definition, the conviction does not qualify
as a predicate offense.” United States v. Vanoy, 957 F.3d 865, 867 (8th Cir. 2020).

       The way to determine whether a state statute “sweeps more broadly” is by
examining its text and structure. Id. at 868. Sometimes, a statute lays out a single
crime with a single set of elements. See Schneider, 905 F.3d at 1090. In analyzing
this type, a so-called “indivisible” statute, we simply check to see if it “criminalizes
a broader swath of conduct” than the generic offense or federal definition, whichever
happens to apply. Descamps v. United States, 570 U.S. 254, 258 (2013); see also
Shular, 140 S. Ct. at 783–84. The task becomes more difficult, however, if a statute
is “divisible,” meaning it defines “multiple crimes by listing more than one set of
elements.” Schneider, 905 F.3d at 1090.

      Divisible statutes call for a modified categorical approach, which involves
peeking at certain documents to identify “what crime, with what elements, a
defendant was convicted of.” Mathis v. United States, 579 U.S. 500, 505–06 (2016)


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                   -2-
(listing documents included in this “limited class”—otherwise known as Shepard
documents—as “the indictment, jury instructions, or plea agreement and colloquy”).
Then, once we identify the specific crime, we determine whether it reaches “more
conduct than the federal definition” (or the generic offense). Vanoy, 957 F.3d at
867; see also Descamps, 570 U.S. at 258. If the answer is yes, the conviction does
not count under ACCA. See Mathis, 579 U.S. at 509.

      The parties agree that Minnesota’s third-degree drug-sale statute is divisible
based on the type of drug. 2 See Minn. Stat. § 152.023, subd. 1(1). We assume
without deciding that it is because the answer will be the same either way. If
Minnesota’s definitions of “[n]arcotic drug” and “[c]ocaine,” Minn. Stat. § 152.01,
subd. 3a, 10, include drugs that the federal controlled-substance schedules do not,
see 18 U.S.C. § 924(e)(2)(A), Owen’s convictions will not count under ACCA
regardless of whether the statute is divisible.

                                         II.

       To count, both convictions must be “serious drug offense[s]”: crimes
“involving” the distribution of a drug listed in the federal controlled-substance
schedules. 18 U.S.C. § 924(e)(2)(A)(ii). One of the listed drugs is cocaine, 21
U.S.C. § 812, sched. II(a)(4)—the drug Owen twice sold in Minnesota, see Minn.
Stat. § 152.023, subd. 1(1) (criminalizing sales of “mixtures containing a narcotic
drug”).

       Minnesota, however, uses its own definition of cocaine for its third-degree
drug-sale statute. See State v. Richmond, 730 N.W.2d 62, 67 (Minn. Ct. App. 2007)
(citing Minn. Stat. § 152.01, subd. 3a). Anything covered by that definition “is . . .
a schedule II narcotic drug.” Id. (emphasis omitted); Babinski v. Am. Fam. Ins. Grp.,

      2
        We refer to the particular crime that Owen committed as third-degree drug
sale, but the offense is part of a larger statute that criminalizes the possession and
sale of certain types of controlled substances, including narcotic drugs. See Minn.
Stat. § 152.023 (defining “controlled substance crime in the third degree”).
                                           -3-
569 F.3d 349, 354 (8th Cir. 2009) (“[D]ecisions of the Minnesota Court of Appeals
‘are persuasive authority, and we must follow them when they are the best evidence
of what state law is.’” (brackets omitted)). The question for us is whether
Minnesota’s definition of cocaine sweeps more broadly than the one in the federal
controlled-substance schedules.

       Minnesota’s all-inclusive definition covers “coca leaves and any salt,
compound, derivative, or preparation of coca leaves, including cocaine and
ecgonine, the salts and isomers of cocaine and ecgonine, and the salts of their
isomers and any salt, compound, derivative, or preparation thereof that is chemically
equivalent or identical with any of those substances.” Minn. Stat. § 152.01, subd.
3a (emphasis added). By specifically mentioning “the . . . isomers of cocaine,” the
definition sweeps in any substance with “the same chemical composition” as
cocaine, even if it has a different “structural form.” Dictionary of Science and
Technology 1151 (1992) (explaining chemical isomerism); see also United States v.
Phifer, 909 F.3d 372, 376 (11th Cir. 2018) (defining isomers as “molecules that
share the same chemical formula but have their atoms connected differently, or
arranged differently in space” (brackets omitted)).

       Cocaine has multiple isomers. See 1 Gerald F. Uelmen & Alex Kreit, Drug
Abuse and the Law Sourcebook § 5:23 (2022). The problem for the government is
that federal law criminalizes just two: optical and geometric isomers. 21 U.S.C.
§§ 802(14), 812, sched. II(a)(4); 21 C.F.R. § 1308.02. Minnesota’s statute, by
contrast, bans them all.3

       We have already concluded that a drug statute that criminalizes even one
additional isomer does not qualify as a “serious drug felony.” United States v.
Oliver, 987 F.3d 794, 806–07 (8th Cir. 2021) (holding that an Illinois drug statute

      3
       Even if the third-degree drug-sale statute is divisible by cocaine isomer, it
would make no difference here because the Shepard documents mention only
cocaine, not the form of it that Owen sold. See Shepard v. United States, 544 U.S.
13, 20–21 (2005) (listing the types of documents that a court can consider).
                                         -4-
was overbroad because it covered “optical, positional, and geometric isomers” of
cocaine (emphasis added)). It should come as no surprise that a statute that reaches
even more is overbroad too. See United States v. De La Torre, 940 F.3d 938, 951
(7th Cir. 2019) (interpreting a similar Indiana statute the same way). This means
that Owen’s third-degree drug-sale convictions do not count as “serious drug
offense[s]” under ACCA. See Oliver, 987 F.3d at 806–07.

                                          III.

       Despite the clear and unambiguous language in Minnesota’s definition, the
government claims that there is no “realistic probability” that Minnesota would
prosecute the sale of cocaine isomers other than those listed in the federal schedules.
At best, it argues, a prosecution for anything other than an optical or geometric
isomer is only a “theoretical possibility.” After all, according to the government,
other isomers exist only in the lab at this point.

        The science notwithstanding, the government’s argument cannot succeed
because the realistic-probability test is about resolving ambiguities. See Gonzalez v.
Wilkinson, 990 F.3d 654, 660 (8th Cir. 2021) (explaining that the realistic-
probability test applies only when a state statute has an “indeterminate reach”
(citation omitted)); see also Br. of Appellant 38 (describing it as a “useful
interpretive rule to resolve a state statute’s ambiguity”). Compare Brown v. United
States, 929 F.3d 554, 559 (8th Cir. 2019) (adopting the same rule in an ACCA case),
with United States v. Bragg, 44 F.4th 1067, 1076 (8th Cir. 2022) (declining to apply
Gonzalez’s approach in a case involving ACCA’s force clause). The definition of
cocaine, as we explain above, is unambiguously broad: it reaches “the . . . isomers
of cocaine” and contains no limiting language. See Gonzalez, 990 F.3d at 658, 660–
61 (concluding that it took no “legal imagination” to determine the reach of a Florida
statute that prohibited possession of “all parts of any [Cannabis] plant”). The
“realistic probability,” in other words, is “evident from the language of the statute
itself,” id. at 660, just like in Oliver, 987 F.3d at 806. It is not our job “to rewrite
[the] statute to conform” to federal law or “a supposed practical understanding of
                                          -5-
the drug trade.” United States v. Ruth, 966 F.3d 642, 648 (7th Cir. 2020); see also
Oliver, 987 F.3d at 807–08 (relying on Ruth).4

                                       IV.

      We accordingly affirm the judgment of the district court.
                     ______________________________




      4
       Given our conclusion that the third-degree drug-sale statute is overbroad
when it comes to cocaine, there is no need to address Owen’s argument that a jury
should have decided whether he committed his two drug sales on “occasions
different from one another.” 18 U.S.C. § 924(e)(1).
                                        -6-